Citation Nr: 1743604	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-08 170	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than October 13, 2006, for the grant of service connection for the cause of the Veteran's death on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and Mr. [redacted]


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to October 1945.  The Veteran died in November 1984.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision issued by the Department of Veterans Affairs (VA) Pension Management Center (OMC) in St. Paul, Minnesota.  Jurisdiction over the appeal has since been assumed by the Regional Office (RO) in Houston, Texas.  

The Board observes that the issue of entitlement to an earlier effective date for the grant of service connection for the cause of the Veteran's death on bases other that CUE were previously adjudicated by the Board in a January 2013 decision.  As such, this decision is limited to the CUE theory only.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in November 1984.  In June 1994, the RO in Houston denied service connection for the cause of the Veteran's death because insufficient evidence existed in the record of a medical nexus between his cause of death and any incident of service.  

2. In October 2006, the appellant reopened the previously denied and final claim of service connection for the cause of the Veteran's death.  That claim was subsequently granted based upon a December 2006 medical nexus opinion.  

3. The June 1994 rating decision did not contain CUE in that the record at the time did not contain any evidence of a medical nexus between the cause of death and in-service asbestos exposure.  


CONCLUSION OF LAW

The June 1994 rating decision did not contain CUE in failing to grant service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5107, 5109A , 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.303, 3.304, 20.1404 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this case as a matter of law.  The Court of Appeals for Veterans' Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

Clear and Unmistakable Error

The Veteran died in November 1984.  His cause of death was given as metastic hypernephroma.  The appellant filed a claim of service connection for the Veteran's cause of death and it was denied in a June 1994 rating decision.  The appellant did not appeal that decision and it subsequently became final.  In October 2006, the appellant filed a new claim for service connection of the Veteran's cause of death.  A March 2007 rating decision reopened the previously denied and final claim and granted service connection with an effective date of October 13, 2006, the date of the claim to reopen.  

The appellant filed an appeal for an earlier effective date.  That appeal was denied and in January 2013, the Board issued a decision which denied the claim under 38 C.F.R. § 3.400 (2016) (as discussed above, the January 2013 Board decision is final and the issued adjudicated therein is not for revision in the present decision).  The appellant now contends that she should be granted an earlier effective date because the June 1994 rating decision which, initially denied service connection for the cause of the Veteran's death, was based on clear and unmistakable error (CUE).  

An unappealed rating decision is final, and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision involved CUE.  38 U.S.C.A. § 7105 (West 2014).  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016). CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1404 (2016).  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE. See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

As a preliminary matter, the Board finds that the appellant has pled CUE with the 1994 rating decision with specificity, and the Board will adjudicate the claim on appeal.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to a pleading deficiency, and the denial of a CUE on the merits).  

After carefully reviewing all evidence in the record, the Board finds that the June 1994 rating decision was not based on CUE.  

The appellant filed a claim of service connection for the Veteran's cause of death in February 1994.  In her claim, she asserted that the Veteran's death was caused by lead exposure he sustained as a boilerman aboard the USS TENNESSEE (BB-43).  She also clearly stated that he was exposed to asbestos while serving in the same capacity.  In June 1994, the RO in Houston issued a rating decision which reviewed the Veteran's service medical records, death certificate, and the letter from the appellant, and denied the claim because there existed insufficient evidence to connect the Veteran's metastic hypernephroma to any incident of active service.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With regard to asbestos related disorders, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.I.3 (August 17, 2017).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2016).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

In this matter, after reviewing the evidence in the record at the time of the 1994 denial, the Board agrees that there was no evidence connecting the Veteran's claim to any in-service incident, illness or injury, to include any asbestos exposure.  Essentially, the claim failed the third criteria of service connection: a medical nexus to service.

In reaching this decision, the Board recognizes that the claim was subsequently granted after she sought to reopen it in October 2006.  However, after the appellant filed her claim to reopen in October 2006, the RO obtained a medical opinion, dated December 21, 2006, which clearly opined in favor of a medical nexus between the Veteran's cause of death and exposure to asbestos.  This opinion essentially cured the defective element in the prior claim.  Unfortunately, that opinion, or any such opinion was not of record at the time of the 1994 denial, and cannot be considered in evaluating CUE.  

The fact that the RO did not fully develop the claim in 1994 per the VA Adjudication Procedure Manual is unfortunate, and likely a failure on the part of the RO in its duty to assist the appellant at that time.  However, when the RO fails in its duty to assist an appellant, that appellant must file a timely appeal.  If the appellant fails to do so, the decision becomes final, and the only way to overcome that decision is to claim CUE.  As discussed above, CUE is a limited remedy based exclusively on the evidence as it existed at the time of the decision.  In short, a failure in the duty to assist a claimant in developing a claim can never constitute CUE.  

In this case, the appellant did not file a timely appeal (in fact, she did not file a claim to reopen until twelve years later), and the 1994 decision is now final.  The Board is limited to reviewing the evidence as it existed at the time of the 1994 denial, not as it might have existed had the duty to assist been properly carried out.  Unfortunately, as it existed, there was simply insufficient evidence in the record to connect the Veteran's cause of death to service, and as such, no error in the conclusion that was reached in the June 1994 rating decision.  

The Board is certainly sympathetic to the appellant's claim.  However, after a careful review of the entire record, because the file at the time of the 1994 denial did not contain evidence of a medical nexus to in-service asbestos exposure, the 1994 rating decision did not contain clear and unmistakable error in denying service connection for the cause of the Veteran's death.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

The appeal to establish CUE in the June 1994 rating decision which denied service connection for the cause of the Veteran's death is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


